DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive.
Applicant argues the rejection fails to disclose the claim as currently presented.  Specifically, applicant argues neither of the references teach a Clark stiffness which is a term of art that refers to backwardly bending strength test of a test specimen resistible to its own weight emanating from the stiffness (rigidity) thereof whereas Terashima merely discloses “stiffness” which could be other indexes of stiffness or rigidity and thus is not “Clark stiffness”.  The examiner disagrees with applicant.  Stiffness (rigidity) is a property of the separator and Terashima teaches said property is a result effective variable, particularly for ensuring flexibility of the separator thus allowing a wound body to be formed.  A means of measuring the stiffness of the separator is via the well-known Clark method and a stiffness measured by such a means is often referred to as the 
Applicant further argues the separators of Hashimoto and Terashima are directed to different types of separators having different characteristics and thus one of ordinary skill in the art would not have made the combination.  The examiner disagrees with applicant.  Firstly, both reference deal with separators for energy storage devices and are thus analogous.  Furthermore, Terashima provides evidence showing that one of ordinary skill in the art would recognize Stiffness (rigidity) as a result, effective variable for allowing proper winding of the energy storage device and thus one of ordinary skill in the art would conceive constructing the capacitor of Hashimoto ‘972 such that the separator has a stiffness measured by the Clark method within a range of 1 to 10 cm3/100 to obtain a separator with the flexibility necessary to be wound.  It is noted that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (i.e. discovering the optimum or workable ranges for the separator stiffness (rigidity)) involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Lastly, applicant argues the separator formed by the combination of Hashimoto and Terashima would not be able to be impregnated with polymerization liquids of conductive polymers and water dispersion liquids.  The examiner disagrees with applicant.  Of note firstly, the claims do not require the separator is impregnated with polymerization liquids of conductive polymers and water dispersion liquids but merely .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 4, 7-9, & 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 & 7-9 recite “An aluminum electrolytic capacitor” in the first line which causes the claim to be indefinite.  It is unclear if the “An aluminum electrolytic capacitor” is meant to be the same or different from the “an aluminum electrolytic capacitor” recited in claim 1 from which claims 4 & 7-9 depend.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) 4 & 7-9 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim(s) 4 & 7-9 fail to further limit the subject matter of the claim upon which it depends as said claims amount to a mere reiteration of claims 1-3 & 6, respectively, as no further structure is recited in the dependent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 & 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2011/0206972) in view of Terashima et al. (US 2018/0315970).
In regards to claim 1,
Hashimoto ‘972 discloses a separator interposed between paired electrodes, the separator comprising a synthetic resin fiber ([0049-0050]); 
wherein the separator is configured for use in an aluminum electrolytic capacitor ([0001]) and has:
porosity within a range of 65 to 85% ([0077] & table 4), 
average pore size within a range of 0.5 to 25.0 µm ([0059]).  Hashimoto ‘972 fails to disclose Clark stiffness within a range of 1 to 10 cm3/100.

However, Terashima ‘970 discloses that the stiffness of a separator is a result effective variable, particularly for ensuring flexibility thus allowing a wound body to be formed ([0099]).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Hashimoto ‘972 such that the separator has Clark stiffness within a range of 1 to 10 cm3/100 to obtain a separator with the flexibility necessary to be wound, as taught by Terashima ‘970.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 2,
Hashimoto ‘972 further discloses wherein the synthetic resin fiber is a polyamide fiber ([0049-0050]).  

In regards to claim 3,
Hashimoto ‘972 further wherein the synthetic resin fiber is a fibrillated fiber ([0049-0050]).  

In regards to claim 4,
The combination further an aluminum electrolytic capacitor ([0001] of Hashimoto ‘972) comprising the separator of claim 1 (see rejection of claim 1 above).  

In regards to claim 6,


In regards to claim 7,
The combination further an aluminum electrolytic capacitor ([0001] of Hashimoto ‘972) comprising the separator of claim 2 (see rejection of claim 2 above).  

In regards to claim 8,
The combination further an aluminum electrolytic capacitor ([0001] of Hashimoto ‘972) comprising the separator of claim 3 (see rejection of claim 3 above).  

In regards to claim 9,
The combination further an aluminum electrolytic capacitor ([0001] of Hashimoto ‘972) comprising the separator of claim 6 (see rejection of claim 6 above).  

Claim(s) 5 & 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto ‘972 and Terashima ‘970 as applied to claims 4 & 7-9 above, and further in view of Tateishi et al. (US 2008/0201926).
In regards to claim 5 & 10-12,
Hashimoto ‘972 as modified by Terashima ‘970 fails to explicitly disclose further comprising a conductive polymer as a cathode material.  



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the cathode of Hashimoto ‘972 as modified by Terashima ‘970 from a conductive polymer as taught by Tateishi ‘926 to obtain a capacitor with a high withstand voltage.

In regards to claim 13,
Hashimoto ‘972 further discloses configured for use in an aluminum electrolytic capacitor ([0001]).  Hashimoto ‘972 as modified by Terashima ‘970 fails to explicitly disclose a conductive polymer as a cathode material.  

Tateishi ‘926 discloses a conductive polymer as a cathode material ([0005] & [0046]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the cathode of Hashimoto ‘972 as modified by Terashima ‘970 from a conductive polymer as taught by Tateishi ‘926 to obtain a capacitor with a high withstand voltage.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/David M Sinclair/Primary Examiner, Art Unit 2848